DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is invited to point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action. See also MPEP 2004, example 13, it is desirable to avoid the submission of long lists of documents if it can be avoided. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

Response to Amendment
Claims 1, 2, 4-23, 25-35, and 37-45 are pending.
Claims 3, 24, and 36 are canceled.
Claims 1, 4,  13, 14, 22, 25, 34 and 37 are amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2, 4-6, 13-15, 22,23, 25-27, 34, 35, 37-39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Goglio (US 20050263573)  in view of Kauffeld ( US 3124295).

Regarding claim 1, Goglio discloses A carton for holding at least one article (Para 31) , the carton comprising: a plurality of panels extending at least partially around an interior of the carton, the plurality of panels comprising a top panel (9), a bottom panel (2) , a front panel (See annotated fig. below) foldably connected to the bottom panel (panel 5 of fig. 1 is foldably connected to bottom panel 2) , a back panel (Fig.1; Panel opposite of 5) foldably connected to the bottom panel (Fig. 1,2) , and at least one side panel (See annotated fig. below;) foldably connected to the bottom panel ( panel e,e’ and b creates the side panel and fig.3 shows that panel b is foldably connected to the bottom panel); and a plurality of end flaps foldably connected to a respective panel of the plurality of panels (Fig.3) ,
    PNG
    media_image1.png
    536
    791
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Side Panel)][AltContent: textbox (Front panel)] in which the top panel is recessed below a portion of each of the front panel, the back panel, and the at least one side panel to form a recessed top portion (Fig.1)  for receiving a portion of a vertically adjacent carton (Since there is a recess on the top portion, the container is capable of receiving a portion of a vertically adjacent carton. ).

    PNG
    media_image2.png
    427
    735
    media_image2.png
    Greyscale


Goglio discloses a top end flap upwardly folded and being in contact with a front panel. 
However, Goglio does not explicitly discloses the at least one top end flap upwardly folded relative to the top panel to contact a portion of the at least one side panel to at least partially maintain a closed configuration of the carton.
Kauffeld is in the field of endeavor and discloses a carton (see annotated fig. below) wherein at least one top end flap upwardly folded relative to the top panel to contact a portion of the at least one side panel (41)  to at least partially maintain a closed configuration of the carton.

    PNG
    media_image3.png
    219
    448
    media_image3.png
    Greyscale

The use of folding end flaps upwards to connect to side panel is a known method in the art. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Goglio to incorporate at least one top end flap upwardly folded relative to the top panel to contact a portion of the at least one side panel to at least partially maintain a closed configuration of the carton as taught by Kauffeld for the purpose of improving the closed configuration of the carton

Regarding claim 2, Goglio discloses a top opening defined by the recessed top portion is larger than the bottom panel (Fig.3; base a is smaller than the top g).

Regarding claim 4, Goglio does not explicitly discloses the at least one side panel is a first side panel, the at least one top end flap is a first top end flap in contact with a portion of the first side panel, the plurality of panels further comprises a second side panel, and the plurality of end flaps further comprises a second top end flap foldably connected to the top panel and upwardly folded to contact a portion of the second side panel.
Kauffeld is in the field of endeavor and discloses the at least one side panel is a first side panel (41) , the at least one top end flap is a first top end flap in contact with a portion of the first side panel (See annotated fig. below) , the plurality of panels further comprises a second side panel (21) , and the plurality of end flaps further comprises a second top end flap (5)  foldably connected to the top panel and upwardly folded to contact a portion of the second side panel (See annotated fig. below) .
The use of folding end flaps upwards to connect to side panel is a known method in the art. Hence , It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Goglio to incorporate at least one side panel is a first side panel , the at least one top end flap is a first top end flap in contact with a portion of the first side panel, the plurality of panels further comprises a second side panel, and the plurality of end flaps further comprises a second top end flap foldably connected to the top panel and upwardly folded to contact a portion of the second side panel as taught by Kauffeld for the purpose of closing the carton. 


    PNG
    media_image4.png
    216
    444
    media_image4.png
    Greyscale

Regarding claim 5, Goglio discloses  the plurality of panels further comprises a hinge panel (Fig.3, F3) foldably connected to each of the top panel and the back panel (Fig.1-3).

Regarding claims 6, Goglio discloses the hinge panel (Fig.3; F3) is in at least partial face-to-face contact with the back panel (Fig.1-3). 

Regarding claim 13, Goglio discloses   A blank (Fig.3) for forming a carton for holding at least one article, the blank comprising: a plurality of panels (Fig.3) comprising a top panel, a bottom panel, a front panel foldably connected to the bottom panel (see annotated fig. below) , a back panel (See annotated fig. below) , and at least one side panel (As annotated for claim 1) foldably connected to the bottom panel (b is foldably connected to the bottom panel as shown below) ) ; and a plurality of end flaps (Fig.3; e,b,f,20) foldably connected to a respective panel of the plurality of panels, the plurality of end flaps comprising at least one top end flap (20) foldably connected to the top panel (Fig.3; g), in which the top panel is recessed below (Fig.1,2)  a portion of each of the front panel, the back panel, and the at least one side panel to form a recessed top portion for receiving a portion of a vertically adjacent carton when the carton is formed from the blank (Fig.1,2; there is a recess on the top portion, the container is capable of receiving a portion of a vertically adjacent carton. )

    PNG
    media_image5.png
    596
    478
    media_image5.png
    Greyscale

Goglio discloses a top end flap upwardly folded and being in contact with a front panel. 
However, Goglio does not explicitly discloses the at least one top end flap upwardly folded relative to the top panel to contact a portion of the at least one side panel to at least partially maintain a closed configuration of the carton.
Kauffeld is in the field of endeavor and discloses a carton (see annotated fig. of claim 1) wherein at least one top end flap upwardly folded relative to the top panel to contact a portion of the at least one side panel (41)  to at least partially maintain a closed configuration of the carton.
The use of folding end flaps upwards to connect to side panel is a known method in the art. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Goglio to incorporate at least one top end flap upwardly folded relative to the top panel to contact a portion of the at least one side panel to at least partially maintain a closed configuration of the carton as taught by Kauffeld for the purpose of improving the closed configuration of the carton.

Regarding claims 14-15, all the additional features of claims 14-15 are the same as those of claims 4-5, respectively. Thus, the same reasoning and motivation applies to claims 14-15.Accordingly, all the limitation of claims 14-15 would have been obvious in view of Goglio-Kauffeld.

Regarding claim 22, Goglio disclose a blank (Fig.3)  comprising a plurality of panels and a plurality of end flaps foldably connected to a respective panel of the plurality of panels, the plurality of panels comprising a top panel, a bottom panel, a front panel foldably connected to the bottom panel (See annotated fig. of claim 13) , a back panel foldably connected to the bottom panel (See annotated fig. of claim 13), and at least one side panel (As annotated for claim 1)  foldably connected to the bottom panel (See annotated fig. of claim 13) , and the plurality of end flaps (Fig.3; e,b,f,20)  comprising at least one top end flap foldably connected to the top panel, folding the plurality of panels at least partially around the interior of the carton; and forming a closed configuration of the carton in which the top panel is recessed below a portion of each of the front panel, the back panel, and the at least one side panel to form a recessed top portion for receiving a portion of a vertically adjacent carton (Fig.1).
Goglio discloses a top end flap upwardly folded and being in contact with a front panel. 
However, Goglio does not explicitly discloses the at least one top end flap upwardly folded relative to the top panel to contact a portion of the at least one side panel to at least partially maintain a closed configuration of the carton.
Kauffeld is in the field of endeavor and discloses a carton (see annotated fig. of claim 1) wherein at least one top end flap upwardly folded relative to the top panel to contact a portion of the at least one side panel (41)  to at least partially maintain a closed configuration of the carton.
The use of folding end flaps upwards to connect to side panel is a known method in the art. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Goglio to incorporate at least one top end flap upwardly folded relative to the top panel to contact a portion of the at least one side panel to at least partially maintain a closed configuration of the carton as taught by Kauffeld for the purpose of improving the closed configuration of the carton.

Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). The prior art of Goglio-Kauffeld has all the claimed structural limitation and therefore, the method claimed will be considered to be anticipated by the prior art device.

Regarding claim 23, Goglio discloses a top opening defined by the recessed top portion is larger than the bottom panel (Fig.1, 3).

Regarding claims 25-27, all the additional features of claims 25-27 are the same as those of claims 4-6, respectively. Thus, the same reasoning and motivation applies to claims 25-27. Accordingly, all the limitation of claims 25-27 would have been obvious in view of Goglio-Kauffeld.

Regarding claim 34, Goglio discloses a first carton (1) , the first carton comprising: a plurality of panels extending at least partially around an interior of the first carton (Fig.1) , the plurality of panels comprising a top panel, a bottom panel, a front panel, a back panel, and at least one side panel (as annotated for claim 1) ; and a plurality of end flaps foldably connected to a respective panel of the plurality of panels (as annotated for claim 1) , the plurality of end flaps comprising at least one top end flap (20)  foldably connected to the top panel, the top panel is recessed below a portion of each of the front panel, the back panel, and the at least one side panel to form a recessed top portion (Fig.1,2) .
Goglio discloses a top end flap (20) upwardly folded and being in contact with a front panel. 
However, Goglio does not explicitly discloses the at least one top end flap upwardly folded relative to the top panel and contacting a portion of the at least one side panel to at least partially maintain a closed configuration of the carton.
Kauffeld is in the field of endeavor and discloses a carton (see annotated fig. of claim 1) wherein at least one top end flap upwardly folded relative to the top panel to contact a portion of the at least one side panel (41)  to at least partially maintain a closed configuration of the carton.
The use of folding end flaps upwards to connect to side panel is a known method in the art. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Goglio to incorporate at least one top end flap upwardly folded relative to the top panel to contact a portion of the at least one side panel to at least partially maintain a closed configuration of the carton as taught by Kauffeld for the purpose of improving the closed configuration of the carton.

Since there is a recess (Fig.1, 2), the top of the first carton is parable of receiving a container. Hence, it would have been obvious to incorporate a second carton that is at least partially received in the recessed top portion of the first carton.
The preamble recites “A system of cartons for holding at least one article ” is considered to be intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). See MPEP § 2112.02(II).

Regarding claim 35, Goglio discloses a top opening defined by the recessed top portion is larger than the bottom panel (Fig.1-3).

Regarding claims 37-39, all the additional features of claims 37-39 are the same as those of claims 4-6, respectively. Thus, the same reasoning and motivation applies to claims 37-39. Accordingly, all the limitation of claims 37-39 would have been obvious in view of Goglio-Kauffeld.


Claim 7-9,16-18,28-30, and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goglio-Kauffeld as applied to claim 2, 13, 23, and 35 respectively in view of Stender (US 2645337).

Regarding claim 7, Goglio does not explicitly discloses the top panel comprises a window for viewing the interior of the carton.
Stender is in the fiend of endeavor and discloses a carton wherein top panel comprises a window (Col.1, line 41) for viewing the interior of the carton.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carton of Goglio to incorporate a window on the top panel as taught by Stender for the purpose of viewing the interior of the carton.

Regarding claim 8, Goglio-Kauffeld-Stender discloses the widow comprises an opening and a film overlying the opening (Stender; Fig.1; Col.1, line 41-45).

Regarding claim 9, Goglio-Kauffeld-Stender discloses the film is formed of a polymeric material and is at least partially transparent (StenderFig.1; Col.1, line 41-45).

Regarding claim 16-18, all the additional features of claim 16-18 are the same as those of claims 7-9, respectively. Thus, the same reasoning and motivation applies to claims 16-18. Accordingly, all the limitation of claims 16-18 would have been obvious in view of Goglio-Kauffeld-Stender.

Regarding claims 28-30, all the additional features of claim 28-30 are the same as those of claims 7-9, respectively. Thus, the same reasoning and motivation applies to claims 28-30. Accordingly, all the limitation of claims 28-30 would have been obvious in view of Goglio-Kauffeld-Stender.

Regarding claims 40-42, all the additional features of claim 40-42 are the same as those of claims 7-9, respectively. Thus, the same reasoning and motivation applies to claims 40-42. Accordingly, all the limitation of claims 40-42 would have been obvious in view of Goglio-Kauffled-Stender.
Claim 10-12, 19-21, 31-33, and 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goglio-Kauffeld as applied to claim 2, 13, 23 and 35 respectively in view of Keefe (US 4809908).
Regarding claim 10, Goglio does not explicitly discloses at least one locking opening at least partially extends into the front panel, and the at least one top end flap comprises a locking tab at least partially received through the at least one locking opening to at least partially maintain the closed configuration of the carton.
Keefe is in the field of endeavor and discloses at least one locking opening (27) at least partially extends into the front panel (Fig.1-4), and the at least one top end flap comprises a locking tab (Fig.1, 2; element 44) at least partially received through the at least one locking opening to at least partially maintain the closed configuration of the carton.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goglio to incorporate at least one locking opening at least partially extends into the front panel, and the at least one top end flap comprises a locking tab at least partially received through the at least one locking opening to at least partially maintain the closed configuration of the carton as taught by Keefe for the purpose of locking the carton. 

Regarding claim 11, Goglio does not explicitly discloses the plurality of end flaps comprises at least one front end flap foldably connected to the front panel at a fold line and positioned in at least partial face-to- face contact with the at least one side panel, the at least one locking opening interrupts the fold line.
Keefe discloses the plurality of end flaps comprises at least one front end flap (22) foldably connected to the front panel at a fold line (21) and positioned in at least partial face-to- face contact with the at least one side panel, the at least one locking opening interrupts the fold line (Fig.1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goglio to incorporate plurality of end flaps comprises at least one front end flap foldably connected to the front panel at a fold line and positioned in at least partial face-to- face contact with the at least one side panel, the at least one locking opening interrupts the fold line as taught by Keefe for the purpose of locking the carton. 

Regarding claim 12, Goglio does not explicitly discloses a recess is formed in a portion of the front panel and the top panel comprises a handle tab that extends at least partially through the recess to at least partially maintain the closed configuration of the carton.
Keefe discloses a recess (11) is formed in a portion of the front panel (12) and the top panel comprises a handle tab (36) that extends at least partially through the recess to at least partially maintain the closed configuration of the carton (When the carton is in closed state the tab 36 goes through the recess 11 and maintains a closed configuration of the carton.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Goglio to incorporate a recess is formed in a portion of the front panel and the top panel comprises a handle tab that extends at least partially through the recess to at least partially maintain the closed configuration of the carton as taught by Keefe for the purpose of pulling the tab and opening the carton. 

Regarding claims 19-21, all the additional features of claims 19-21 are the same as those of claims 10-12, respectively. Thus, the same reasoning and motivation applies to claims 19-21. Accordingly, all the limitation of claims 19-21 would have been obvious in view of Goglio- Kauffeld Keefe.


Regarding claims 31-33, all the additional features of claims 31-33 are the same as those of claims 10-12, respectively. Thus, the same reasoning and motivation applies to claims 31-33. Accordingly, all the limitation of claims 31-33 would have been obvious in view of Goglio- Kauffeld Keefe.
Regarding claims 43-45, all the additional features of claims 43-45 are the same as those of claims 10-12, respectively. Thus, the same reasoning and motivation applies to claims 43-45. Accordingly, all the limitation of claims 43-45 would have been obvious in view of Goglio- Kauffeld Keefe.
 Response to Arguments

Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. Arguments related to newly added limitation concerning various panels being connected to the bottom panel is not persuasive as these are newly added limitation. The current office action address these limitation and shows how the primary art of Goglio discloses the invention as currently claimed by the applicant. The side panel (e,b,e’) creates the side panel and fig. 3 shows that b is foldably connected to the bottom panel) .
Arguments related to claim 22 is not persuasive. Claim 22 discloses a method of forming a carton out of a blank. Goglio-Kauffeld discloses a blank which is utilized to make a carton.  The carton disclosed by Goglio-Kauffeld has all the structural limitation as claimed by the applicant and therefore is considered to be capable of performing the method as claimed in claim 22 i.e. the method claim is being anticipated by the prior art device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/Examiner, Art Unit 3736                   


/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736